Citation Nr: 0335639	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-06 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for vertigo. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.  

5.  Entitlement to an initial disability evaluation in excess 
of zero percent for carpal tunnel syndrome of the left wrist. 

6.  Entitlement to an initial disability evaluation in excess 
of zero percent for carpal tunnel syndrome of the right 
wrist. 

7.  Entitlement to an initial disability evaluation in excess 
of zero percent for a left ankle disability. 

8.  Entitlement to an initial disability evaluation in excess 
of zero percent for a right ankle disability. 

9.  Entitlement to an initial disability evaluation in excess 
of zero percent for myositis ossificans of the left thigh.

10.  Entitlement to an initial disability evaluation in 
excess of 20 percent for a low back disability to include 
herniated nucleus pulposus and sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from September 1977 to August 
2000.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  The March 2001 rating 
decision denied entitlement to service connection for a left 
foot disability, headaches, and vertigo.  The veteran timely 
appealed these issues.  The March 2001 rating decision 
granted service connection for tinnitus rated as 10 percent 
disabling; carpal tunnel syndrome of the left wrist rated as 
zero percent disabling; carpal tunnel syndrome of the right 
wrist rated as zero percent disabling; a left ankle 
disability rated as zero percent disabling; a right ankle 
disability rated as zero percent disabling; myositis 
ossificans of the left thigh rated as zero percent disabling; 
and a low back disability to include herniated nucleus 
pulposus and sciatica rated as zero percent disabling.  The 
veteran appealed the assigned disability evaluations.  In 
April 2002, the RO assigned a 20 percent rating to the low 
back disability effective September 1, 2000.   

The issues of entitlement to service connection for a left 
foot disability, headaches, and vertigo and the issues of 
entitlement to an initial disability evaluation in excess of 
zero percent for carpal tunnel syndrome of the left wrist; 
entitlement to an initial disability evaluation in excess of 
zero percent for carpal tunnel syndrome of the right wrist; 
entitlement to an initial disability evaluation in excess of 
zero percent for a left ankle disability; entitlement to an 
initial disability evaluation in excess of zero percent for a 
right ankle disability; entitlement to an initial disability 
evaluation in excess of zero percent for myositis ossificans 
of the left thigh; and entitlement to an initial disability 
evaluation in excess of 20 percent for a low back disability 
to include herniated nucleus pulposus and sciatica are 
addressed in the remand portion of the decision.   


FINDINGS OF FACT

1.  The revised rating criteria for evaluation of tinnitus 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.   

2.  Since September 1, 2000, the service-connected tinnitus 
has been recurrent.   


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(in effect prior to June 12, 2003); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect from June 13, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  When, as here, the 
law rather than the facts is dispositive of the claim, the 
VCAA does not apply to the claim.  Manning v. Principi, 
16 Vet. App. 534 (2002). 

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  

The Board notes that in Fenderson v. West, 12  Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.  The veteran's claim was 
filed in August 2000.  

Under the criteria in effect from June 10, 1999 to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (in effect from June 10, 1999 to June 12, 2003).  
 
Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those 
diagnostic codes.  The criteria further provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  It was noted that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) was not to be 
evaluated under this diagnostic code, but evaluated as part 
of any underlying condition causing it.  68 Fed. Reg. 25822-
25823 (May 14, 2003) (codified as amended at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260). 
 
In as recent opinion, the General Counsel held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates 
that it has retroactive effect.  VAOPGCPREC 2-2003.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (The 
Court of Appeals for Veterans Claims held that where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent Congressional 
intent to the contrary).  In VAOPGCPREC 7-2003, the General 
Counsel held that Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before the VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  The General Counsel held that the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  The General 
Counsel indicated that pursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.  

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Diagnostic Code 6260 which contained a trauma requirement for 
the assignment of a 10 percent rating for tinnitus was 
invalid.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  The Board finds that since the revised 
rating criteria does not produce retroactive effects, the VA 
must apply the new provisions of Diagnostic Code 6260 from 
the effective date of June 13, 2003.  The Board notes that it 
is clear in the new provisions of Diagnostic Code 6260 that 
such provisions are effective from June 13, 2003.  The Board 
also notes that VAOPGCPREC 2-2003 specifically indicates that 
it is for application in cases arising both before and after 
the 1999 amendment to the rating criteria for tinnitus.    

Thus, in accordance with VAOPGCPREC 7-2003, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 6260 prior to June 13, 2003, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from June 
13, 2003.  The Board will apply VAOPGCPREC 2-2003 to both the 
former and revised provisions of Diagnostic Code 6260.  

The March 2001 rating decision granted service connection for 
tinnitus and a 10 percent evaluation was assigned from 
September 1, 2000.  This 10 percent evaluation is the highest 
possible evaluation under all versions of Diagnostic Code 
6260, including the most recent version.  To the extent that 
the veteran's representative argues for a separate rating for 
each ear, to rate each ear separately would violate 
VAOPGCPREC 2-2003 which holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  VAOPGCPREC 2-2003.  
The General Counsel indicated that Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  VAOPGCPREC 2-2003.  The Board is 
bound by precedent opinions of VA General Counsel.  See 
38 U.S.C.A. § 7104(c). 

38 C.F.R. § 4.25(b) provides that "Except as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accidence, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. 
§ 4.25(b) (2002).  The Board finds that tinnitus of each ear 
cannot be considered as two separate disabilities.  The 
General Counsel made this determination in VAOPGCPREC 2-2003.  
In VAOPGCPREC 2-2003, the General Counsel noted that the 
Merck Manual states that tinnitus is the perception of sound 
in the absence of an acoustic stimulus.  The Merck Manual 665 
(17th ed. 1999).  The General Counsel indicated that the VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 (2002), and the VA 
explained that objective tinnitus is properly evaluated as 
part of the underlying condition causing it, such as vascular 
or muscular disorders or nonpathologic causes such as noise 
from the temporomandibular joints, openings of the eustachian 
tubes, or repetitive muscle contractions.  The General 
Counsel noted that the notice of proposed rulemaking went on 
to explain that true (subjective) tinnitus does not originate 
in the inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus and it is theorized that in 
true tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  See 67 Fed. Reg. at 59,033.  The 
General Counsel indicated that as VA's notice of proposed 
rulemaking made clear that the perception of noise is the 
disability identified in true tinnitus, and the source of 
this perceived noise is not in either or both ears.  The 
General Counsel indicated that the undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
VAOPGCPREC 2-2003.  Accordingly, in light of VAOPGCPREC 2-
2003, the Board finds that a separate 10 percent rating for 
tinnitus for each ear is not warranted pursuant to 38 C.F.R. 
§ 4.25(b) because tinnitus is a single disease entity.   

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that the 10 percent evaluation 
is warranted for the service-connected tinnitus since 
September 1, 2000, the date after the date of separation from 
service.  The 10 percent evaluation is the highest possible 
rating under Diagnostic Code 6260, tinnitus.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted. 

In summary, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected tinnitus 
under the former and revised provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim, and the claim is denied.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus is denied.  




REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues of entitlement to service 
connection for a left foot disability, headaches, and vertigo 
and the issues of entitlement to an initial disability 
evaluation in excess of zero percent for carpal tunnel 
syndrome of the left wrist; entitlement to an initial 
disability evaluation in excess of zero percent for carpal 
tunnel syndrome of the right wrist; entitlement to an initial 
disability evaluation in excess of zero percent for a left 
ankle disability; entitlement to an initial disability 
evaluation in excess of zero percent for a right ankle 
disability; entitlement to an initial disability evaluation 
in excess of zero percent for myositis ossificans of the left 
thigh; and entitlement to an initial disability evaluation in 
excess of 20 percent for a low back disability to include 
herniated nucleus pulposus and sciatica.  The Board notes 
that the VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

Regarding the claims for service connection for a left foot 
disability, vertigo, and headaches, the Board finds that 
another VA medical examination is necessary to make a 
decision on these claims.  The service medical records show 
that the veteran had complaints of headaches in November 1977 
and July 2000.  The service medical records further indicate 
that the veteran had complaints of vertigo in December 1992, 
July 1999, and July 2000.  The veteran separated from service 
in August 2000.  The VA examinations conducted in January 
2001 did not address whether the veteran currently had 
vertigo or a headaches disability, and if so, whether such 
disabilities were incurred in service.  Thus, the Board finds 
that a medical opinion as to etiology of the headaches and 
vertigo, if any, is necessary to make a decision on this 
claim.    

The service medical records show that the veteran fractured 
his left calcaneus in March 1989.  The veteran underwent a VA 
orthopedic examination in January 2001.  The January 2001 VA 
examination report notes that the veteran had bilateral foot 
pain.  However, the examiner did not indicate whether the 
veteran had any other residuals of the March 1989 injury to 
the left foot.  X-ray examination of the left foot was not 
conducted.  The Board finds that another medical examination 
is necessary in order to determine whether there is a 
residual disability due to the March 1989 fracture to the 
left calcaneus or whether any other left foot disability 
found had its onset in service.    

The Board finds that another VA spine examination is 
necessary in order to determine the current severity of the 
service-connected low back disability to include sciatica and 
herniated nucleus pulposus.  Another VA examination is 
necessary because the medical evidence of record shows that 
the veteran's low back symptoms have worsened since the 
January 2001 examination.  The 2002 treatment records by Dr. 
S.M. indicate that the veteran had decreased range of motion 
for the low back.  The Board also notes that while this 
appeal was pending, the applicable rating criteria for lumbar 
spine disabilities were amended effective September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Another VA examination 
in necessary so that the low back disability can be evaluated 
under the new rating criteria.  For instance, the veteran 
should be evaluated for any associated objective neurological 
abnormalities since the medical evidence of record reveals 
that the veteran has disc disease.  The medical evidence of 
record also shows that the veteran has flare-ups of back 
pain.  A medical opinion is necessary as to whether the 
flare-ups are incapacitating and the duration and frequency 
of such flare-ups.  The Board also notes that the January 
2001 VA examination report does not address whether the low 
back disability causes functional loss due to pain, pain on 
movement, weakened movement, excess fatigability, or 
incoordination.  Thus, the Board finds that another medical 
examination is necessary in order to evaluate the service-
connected low back disability.  

Review of the record also reveals that the veteran has not 
yet been notified of the most recently revised rating 
criteria for lumbar spine disabilities.  The Board finds that 
the RO should notify the veteran of these revised 
regulations.    

Regarding the claims for initial disability evaluations in 
excess of zero percent for the carpal tunnel syndrome of the 
left and right wrists, the Board finds that another VA 
examination is necessary.  The veteran was not afforded a 
neurological examination of these disabilities.  The January 
2001 VA orthopedic examination report does not address these 
disabilities or provide sufficient detail or information for 
rating these disabilities under Diagnostic Code 8515.    

Regarding the claims for initial disability evaluations in 
excess of zero percent for the left and right ankle 
disabilities and the myositis ossificans of the left thigh, 
the Board finds that another VA examination is necessary.  
The January 2001 VA examination report did not discuss 
functional loss due to pain, pain on movement, weakened 
movement, excess fatigability, or incoordination caused by 
the service-connected ankle and left thigh disabilities.   

Lastly, as noted above, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
the claimed vertigo disability, 
headaches, and left foot disability, and 
to determine the nature, extent, and 
severity of the service-connected low 
back disability to include herniated 
nucleus pulposus, carpal tunnel syndrome 
of the right and left wrists, left ankle 
and right disabilities, and the myositis 
ossificans of the left thigh.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination. 

The examiner should render an opinion as 
to whether the veteran has a left foot 
disability and as to the underlying 
pathology of the left foot pain.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any left foot disability found is 
related to the veteran's documented March 
1989 fracture or is related to or was 
incurred in the veteran's period of 
service.  The examiner should indicate 
whether the veteran currently has a 
headaches disability or a vertigo 
disability and if so, the examiner should 
render an opinion as to whether it is at 
least as likely as not that these 
disabilities are related to or were 
incurred in the veteran's period of 
service.  

The examiner should specify the range of 
motion of the lumbar spine in degrees 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
identify the underlying pathology for the 
low back pain.  The examiner should 
indicate if there are any associated 
objective neurological abnormalities due 
to the low back disability.  The examiner 
should indicate whether the low back 
disability is severe with recurring 
attacks and intermittent relief or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, with little 
intermittent relief.  The examiner should 
indicate whether the lumbar spine 
disability causes incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months, or 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months. 

The examiner should specify the 
functional loss, if any, caused by the 
low back disability.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  The 
examiner should also indicate if there is 
any clinical evidence to support the 
veteran's subjective complaints.   

The examiner should specify the range of 
motion in degrees of the wrists, ankles, 
and left thigh.  The examiner should 
identify the underlying pathology for the 
pain in the wrists, ankles and left 
thigh.  The examiner should indicate 
whether the carpal tunnel syndrome of the 
wrists is mild, moderate or severe and 
whether the veteran has complete 
paralysis of the left and right median 
nerves.  The examiner should specify the 
functional loss, if any, caused by the 
wrist, ankle, and left thigh 
disabilities.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
wrists, ankles and left thigh are used 
repeatedly over time.  If functional loss 
is detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should be 
expressed in terms of additional range of 
motion loss.  The examiner should also 
indicate if there is any clinical 
evidence to support the veteran's 
subjective complaints.  

All tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for a left foot disability, 
headaches, and vertigo, and the issues of 
entitlement to an initial disability 
evaluation in excess of zero percent for 
carpal tunnel syndrome of the left wrist; 
entitlement to an initial disability 
evaluation in excess of zero percent for 
carpal tunnel syndrome of the right 
wrist; entitlement to an initial 
disability evaluation in excess of zero 
percent for a left ankle disability; 
entitlement to an initial disability 
evaluation in excess of zero percent for 
a right ankle disability; entitlement to 
an initial disability evaluation in 
excess of zero percent for myositis 
ossificans of the left thigh; and 
entitlement to an initial disability 
evaluation in excess of 20 percent for a 
low back disability to include herniated 
nucleus pulposus and sciatica.  Regarding 
the claim for a higher disability 
evaluation for a low back disability to 
include herniated nucleus pulposus and 
sciatica, the RO should evaluate the 
claim under both the old and the current 
VA regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



